

 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
3219-01   Page 2

3219-01




American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas 75261-9616




Subject:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



Reference:
Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer)



Customer Services General Terms Agreement No. 23-1 (the CSGTA) between Boeing
and Customer, including Supplemental Agreement for Electronic Access (the
“SA-EA”)




This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement have the
same meaning as in the Purchase Agreement.


1.  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


2.            Boeing will license and install these Materials on the following
conditions:


 
(i)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





 
(ii)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



















3.           The technical data and maintenance information specified in Article
3 of Part 3 of Supplemental Exhibit CS1 to the Purchase Agreement will be
considered “Materials” as defined therein and not “Aircraft Software” even when
such technical data and maintenance information is provided in software media
and is used onboard the Aircraft or loaded into an onboard Aircraft system.


4.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


5.           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


Very truly yours,


THE BOEING COMPANY


By                                          


Its           Attorney-In-Fact           


ACCEPTED AND AGREED TO this


Date:                                , 2008


AMERICAN AIRLINES, INC.


By                                          


Its                                          





P.A. No. 3219
787 e-Enabling Letter Agreement
BOEING PROPRIETARY
 
 

--------------------------------------------------------------------------------

 
